United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 19, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-60553
                           Summary Calendar


KHALED MUSTAFA IZZAT HASHEM,,

                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 319 501
                        --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Khaled Mustafa Izzat Hashem is a citizen and native of

Jordan who has petitioned for review of a decision by the Board

of Immigration Appeals (BIA) denying his request for withholding

of removal under § 241(b)(3) of the Immigration and Nationality

Act and for relief under the Convention Against Torture (CAT).

By failing to brief the issue, Hashem has abandoned his claims

under the CAT.     Rodriguez v. INS, 9 F.3d 408, 414 n.15 (5th Cir.

1993).



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60553
                                -2-

     Although our review is normally limited to decisions of the

BIA, in this case we have reviewed the findings and conclusions

of the immigration judge (IJ) because the BIA denied relief based

on the IJ’s decision.   Efe v. Ashcroft, 293 F.3d 899, 903 (5th

Cir. 2002).

     Our review of the BIA’s decision is governed by the

substantial evidence standard, which requires that the BIA’s

decision be upheld unless the “evidence compels a contrary

conclusion.”   Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th

Cir. 1996); see also INS v. Elias-Zacarias, 502 U.S. 478, 483-84

(1992).

     Hashem argues that the IJ erred in finding that he was not a

credible witness and in holding that Hashem had failed to show

that he was likely to face persecution in Jordan due to his

membership in a particular social group and his religious

beliefs.   Hashem does not challenge the IJ’s determination that

Hashem failed to show that there he could not live safely

anywhere in Jordan.

     We are not convinced that we should substitute our judgment

for the IJ’s determination that Hashem’s testimony as to past

events in Jordan and the likelihood that he would face future

persecution was not credible.   Garcia-Melendez v. Ashcroft,

351 F.3d 657, 662 (5th Cir. 2003).   Hashem does not allege that

he would be subject to persecution due to any protected ground.

See 8 C.F.R. § 1208.16(b)(2); Ontunez-Tursios v. Ashcroft,
                          No. 06-60553
                               -3-

303 F.3d 341, 352 (5th Cir. 2002).   Hashem has waived any

challenge to the IJ’s finding that he failed to show that there

is no place in Jordan where he could safely live. 8 C.F.R.

§ 1208.16(b)(3)(i); Rodriguez v. INS, 9 F.3d 408, 414 n.15

(5th Cir. 1993).

     For the foregoing reasons, the petition for review is

DENIED.